DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 11,081,383).
                           
    PNG
    media_image1.png
    477
    666
    media_image1.png
    Greyscale

	As to claim 1, Wu discloses an apparatus comprising all features of the instant claims such as: a clamp (10) configured to fix an object (W), the clamp including a plurality of gas distribution features (114A) that are spatially arranged in a pattern and a gas pressure controller 
	As to claim 2, the gas distribution features include a plurality of trenches or holes (114A) arranged in an array form (see figure 12). 
	As to claim 3, it is disclosed in figure 12, the gas distribution features are a plurality of trenches arranged in a patterned array of column and rows; the trenches in odd numbers of rows or in even numbers of column are extended along a row direction and the trenches in even numbers of rows or in odd number of columns are extended along a column direction. 
	As to claim 4, a plurality of gas ducts configured to connect the gas distribution features/vacuum channels to a gas supply system (115) and a vacuum system (114; 131) and a plurality of valves (V) each configured to control a gas flow rate through a corresponding gas distribution feature. 
	As to claim 5, the gas pressure controller (134) is further configured to generate standing gas pressure waves in a subset of the plurality of gas ducts to further spatially modulate the gas pressure distribution in the space between the clamp and the object (W). 
	As to claim 6, the plurality of valves (V; 133) are micro-electro-mechanical system valves (see col.7, lines 25-30).
	As to claim 7, a plurality of fluid channels embedded in the clamp and arranged in a patterned array, wherein each fluid channel (143) forms a sub-circuit configured to pass a fluid flow to locally control a temperature of a corresponding region of the clamp. 
	As to claim 8, a temperature controller (146) configured to individually control a temperature and a fluid flow rate of the fluid flow passing through each sub-circuit, thereby modulating a spatial temperature distribution of the clamp (see col.8, lines 30-45).
	As to claims 9-10, a plurality of thermoelectric devices/thermoelectric heaters embedded in the clamp and arranged in an array form wherein each of the plurality of thermoelectric devices is configured to locally control a temperature of a corresponding region of the clamp and the plurality of thermoelectric devices has thermionic cooling devices or thermotunnel cooling devices (see col.8, lines 38-54).
	As to claim 11, Wu does not expressly disclose controlling an intensity of an electric current through each thermoelectric device, as recited in the claim but it is the Examiner’s position that this feature is seen to be an inherent teaching of Wu because Wu discloses that each of thermoelectric heaters/coolers is independently controlled.  Therefore, the controller (146) must control the intensity of the electric current through each thermoelectric heater, thereby modulating a spatial temperature distribution of the clamp, as intended by Wu (see col.8, lines 30-54). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 11,081,383).
With respect to claims 12-20, Wu discloses an apparatus comprising substantially all of the limitations of the instant claims including a plurality of thermoelectric devices/thermoelectric heaters embedded in the clamp and arranged in an array form wherein each of the plurality of thermoelectric devices is configured to locally control a temperature of a corresponding region of the clamp and the plurality of thermoelectric devices has thermionic cooling devices or thermotunnel cooling devices as discussed above (see col.8, lines 38-54).  Wu does not specifically disclose “a plurality of heating wires embedded in the clamp” or “a plurality of inductive heaters embedded in the clamp” or “a  plurality of infrared heaters “ or “a plurality of electrodes embedded in the clamp”.  Wu suggests that “the heating /cooling elements may include thermoelectric heaters/coolers or other types of applicable heating/cooling elements” (see col.8, lines 51-53).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to select and control one of the suitable heating elements as recited in the claims for the purpose of adjusting the fluid/gas temperature distribution in the space between the clamp and the object thereby preventing the thermal expansion of the object as intended by Wu.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibazaki (U.S.Pat. 8,705,008 B2); Ottens et al (U.S.Pat. 7,088,431) disclose apparatuses and have been cited since each of which comprises substantially all of the limitations of the instant claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/8/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882